              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:17-cr-00008-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                     ORDER
                                )
JOYCE KAY GODWIN,               )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s “Motion for

Emergency Compassionate Release” [Doc. 30]. The Government opposes

the Defendant’s motion. [Doc. 32].

I.    BACKGROUND

      In April 2017, the Defendant Joyce Kay Godwin pled guilty to three

counts of bank fraud, three counts of aggravated identity theft, and one count

of possession of stolen mail. [Docs. 9, 11]. In December 2017, the Court

sentenced the Defendant to a total term of 82 months’ imprisonment, to be

followed by three years of supervised release. [Doc. 22]. The Defendant is

currently housed at FMC Carswell, and her projected release date is July 6,




     Case 1:17-cr-00008-MR-WCM Document 36 Filed 09/29/20 Page 1 of 8
2023.1 The Defendant now seeks a reduction in her sentence pursuant to

18 U.S.C. § 3582(c)(1)(A)(i) in light of the ongoing COVID-19 pandemic.

[Doc. 30]. Specifically, the Defendant argues that her underlying health

conditions place her at a higher risk for severe illness from COVID-19, and

that her particular vulnerability to the illness is an extraordinary and

compelling reason for an immediate sentence reduction to time served. [Id.].

II.      DISCUSSION

         Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”              18 U.S.C. §

3582(c)(1)(A). Here, the Government concedes that the Defendant has

exhausted the necessary administrative remedies. Accordingly, the Court

will proceed to address the merits of the Defendant’s motion.



1   See https://www.bop.gov/inmateloc/ (last visited Sept. 22, 2020).


                                              2



        Case 1:17-cr-00008-MR-WCM Document 36 Filed 09/29/20 Page 2 of 8
      As is relevant here, the Court may reduce a defendant’s sentence

under § 3582(c)(1)(A)(i) “extraordinary and compelling reasons” if “such

reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also

consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that such

factors are applicable. Id.

      Sentencing Guidelines § 1B1.13 is the Sentencing Commission’s

policy statement applicable to compassionate release reductions.2                     See

U.S.S.G. § 1B1.13. As is pertinent here, this policy statement provides that

the Court may reduce a term of imprisonment after considering the § 3553(a)

factors if the Court finds that (1) “[e]xtraordinary and compelling reasons

warrant the reduction;” (2) “[t]he defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g);”



2  The policy statement refers only to motions filed by the BOP Director. That is because
this policy statement was last amended on November 1, 2018, and until the enactment of
the First Step Act on December 21, 2018, defendants were not permitted to file motions
under § 3582(c). See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239.
In light of the statutory requirement that any sentence reduction be “consistent with
applicable policy statements issued by the Sentencing Commission,” § 3582(c)(1)(A), and
the lack of any plausible reason to treat motions filed by defendants differently from
motions filed by BOP, the Court concludes that this policy statement applies to motions
filed by defendants under § 3582(c)(1)(A) as well. See United States v. Taylor, -- F. App’x
--, 2020 WL 5412762 (4th Cir. Sept. 9, 2020) (reversing denial of defendant’s
compassionate release motion where district court failed to consider the policy statement
set forth in § 1B1.3 and its comments).

                                            3



      Case 1:17-cr-00008-MR-WCM Document 36 Filed 09/29/20 Page 3 of 8
and (3) “[t]he reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.

      The application note to § 1B1.13 specifies the types of circumstances

that qualify as “extraordinary and compelling reasons.” First, the defendant’s

medical condition can qualify as a basis for relief if the defendant is “suffering

from a terminal illness,” such as “metastatic solid-tumor cancer, amyotrophic

lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia,”

U.S.S.G. § 1B1.13, cmt. n.1(A)(i). The defendant’s medical condition can

also qualify as an extraordinary and compelling reason if the defendant is:

            (I) suffering from a serious physical or medical
            condition,

            (II) suffering from a serious functional or cognitive
            impairment, or

            (III) experiencing deteriorating physical or mental
            health because of the aging process, that
            substantially diminishes the ability of the defendant
            to provide self-care within the environment of a
            correctional facility and from which he or she is not
            expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii).

      The defendant’s age can also constitute an extraordinary and

compelling reason for a reduction in sentence. This standard is met if the

defendant: “(i) is at least 65 years old; (ii) is experiencing a serious

                                        4



     Case 1:17-cr-00008-MR-WCM Document 36 Filed 09/29/20 Page 4 of 8
deterioration in physical or mental health because of the aging process; and

(iii) has served at least 10 years or 75 percent of his or her term of

imprisonment, whichever is less.”      U.S.S.G. 1B1.13, cmt. n.1(B).       The

defendant’s family circumstances can also serve as an extraordinary and

compelling reason if the defendant can establish “(i) [t]he death or

incapacitation of the caregiver of the defendant's minor child or minor

children”; or “(ii) [t]he incapacitation of the defendant's spouse or registered

partner when the defendant would be the only available caregiver for the

spouse or registered partner.” U.S.S.G. 1B1.13, cmt. n.1(C). Finally, the

application note recognizes that “other reasons” as determined by the

Bureau of Prisons, may constitute an extraordinary and compelling reason

for a reduction in sentence. U.S.S.G. 1B1.13, cmt. n.1(D).

      Here, the Government concedes that the Defendant has identified a

number of health conditions—namely, COPD, chronic kidney disease, and

obesity—that are recognized risk factors for contracting COVID-19 and

suffering serious complications as a result. However, the Government also

points out that the Defendant was diagnosed with COVID-19 in July 2020

and has recovered after exhibiting only mild symptoms. The Defendant’s

medical records indicate that the Defendant was placed in isolation for 14


                                       5



     Case 1:17-cr-00008-MR-WCM Document 36 Filed 09/29/20 Page 5 of 8
days and was later discharged from the medical unit. [See Doc. 35 at 14].

The Defendant’s medical records do not indicate that any further treatment

for any COVID-related symptoms was required after that date. [Id. at 2-12].

      These records establish that the Defendant had the virus but ultimately

recovered without experiencing any serious symptoms.                   The Defendant

cannot meet her burden of establishing that her risk of contracting COVID-

19 is an extraordinary and compelling reason for a sentence reduction when

she has already contracted—and beaten—the virus.3 For all these reasons,

the Court concludes that the Defendant has failed to establish an

“extraordinary and compelling reason” for a sentence reduction under §

3582(c)(A)(1)(i).

      Even if the Defendant could establish an extraordinary and compelling

reason for her release, the Court would still deny the Defendant’s motion.

Under the applicable policy statement, the Court must deny a sentence

reduction unless it determines the defendant “is not a danger to the safety of


3 While it is unclear how long COVID-19 immunity might last following infection, it is
reasonable to assume that the Defendant is not at risk of infection for some time. See
CDC, COVID-19/Frequently Asked Questions, https://www.cdc.gov/coronavirus/2019-
ncov/faq.html (last accessed Sept. 23, 2020). Furthermore, as of September 24, 2020,
the Bureau of Prisons reports that the facility where the Defendant is housed has only six
active COVID-19 cases among its prisoners. Hence, the Defendant’s current chances of
reinfection would appear to be very low.


                                            6



      Case 1:17-cr-00008-MR-WCM Document 36 Filed 09/29/20 Page 6 of 8
any other person or to the community.” USSG § 1B1.13(2). Additionally, this

Court must consider the § 3553(a) factors, as “applicable,” as part of its

analysis. See § 3582(c)(1)(A); United States v. Chambliss, 948 F.3d 691,

694 (5th Cir. 2020).

      The Defendant has a significant criminal history. While she received

only five criminal history points at sentencing, thus placing in her criminal

history category III, the Defendant has a long history of similar state and

federal felony offenses that were simply too old to be counted under the

Guidelines. [See Doc. 19 at 8-18]. To reflect the inadequacy of the criminal

history score, the Court imposed an above-guidelines sentence for the

Defendant’s current offense. [Doc. 23 at 2]. The Defendant has barely

served half of her current sentence, taking into account good time credits.

Given her extensive criminal history, and the need to protect the public from

further crimes, the Court concludes that the reasons stated by the Defendant

in her motion are insufficient to warrant her early release.

      For all these reasons, the Court finds that there are no “extraordinary

and compelling reasons” for Defendant’s release and that analysis of the

relevant § 3553(a) factors weigh in favor of her continued incarceration.




                                       7



     Case 1:17-cr-00008-MR-WCM Document 36 Filed 09/29/20 Page 7 of 8
     IT IS, THEREFORE, ORDERED that the Defendant’s “Motion for

Emergency Compassionate Release” [Doc. 30] is DENIED.

     IT IS SO ORDERED.

                           Signed: September 28, 2020




                                      8



    Case 1:17-cr-00008-MR-WCM Document 36 Filed 09/29/20 Page 8 of 8
